NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50038

                Plaintiff-Appellee,             D.C. No. 2:95-cr-00345-RSWL-16

 v.

RAYMOND SHRYOCK, AKA Huero Shy,                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Ronald S.W. Lew, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Raymond Shryock appeals pro se from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Shryock contends that the district court should have granted his motion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
given his age, poor health, family circumstances, rehabilitative efforts, the

conditions at his facility, and the length of time he has served. He argues that the

court failed to consider, or gave insufficient weight to, these mitigating

circumstances. The record reflects, however, that the court considered Shryock’s

arguments and simply did not find them persuasive. The district court did not

abuse its discretion in concluding that Shryock had failed to show extraordinary

and compelling circumstances warranting compassionate release, and that the 18

U.S.C. § 3553(a) factors did not support release. See 18 U.S.C. § 3582(c)(1)(A)(i);

United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (stating standard of

review). Although Shryock has served a significant amount of time on his life

sentence and has made rehabilitative efforts while in custody, the court did not

abuse its discretion by denying release given the serious and violent nature of

Shryock’s offenses and the need to promote respect for the law, provide just

punishment, and afford adequate deterrence. See 18 U.S.C. § 3553(a)(1), (2)(A)-

(C). Moreover, the district court did not rely on any clearly erroneous facts. See

United States v. Graf, 610 F.3d 1148, 1157 (9th Cir. 2010) (“A finding is clearly

erroneous if it is illogical, implausible, or without support in the record.”).

      AFFIRMED.




                                           2                                      21-50038